IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-60773
                           Summary Calendar



                       GABRIEL SCAFF MARTINEZ,

                                          Plaintiff-Appellant,

                                versus

               KHURSHID Z. YUSUFF, MICHAEL L. STEPHENS,
                   WILLIAM BUCHANAN; UNKNOWN WISE;
                      UNKNOWN COGER; J.H. KEELS,

                                          Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 5:00-CV-238-BrS
                       --------------------
                         January 17, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gabriel Scaff Martinez, federal prisoner # 41821-004, appeals

the district court's dismissal of his action under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).   Martinez alleged 1) that he was exposed to harmful levels

of second-hand tobacco smoke and excessive noise at FCI-Yazoo City

and 2) that the defendants retaliated against him for filing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 01-60773
                                    -2-

grievances   about    the   smoke    and   noise.     He    alleged   that   the

defendants deprived him of medical care, confiscated his personal

property, interfered with his access to the courts, changed his job

and   bedding   assignments,        and    placed   him    in   administrative

segregation.     The district court dismissed most of Martinez's

claims without prejudice for failure to exhaust administrative

remedies.

      Martinez argues first that, contrary to the district court's

holding, his placement in administrative segregation constituted a

deprivation of a cognizable liberty interest because he was the

subject of retaliation.        Martinez was placed in administrative

segregation in February 1999 and August 2000.              With respect to the

February 1999 incident, we conclude from the record that even if

Martinez stated a cognizable liberty interest, he has failed to

show that his placement in administrative segregation was motivated

by retaliation.      See McDonald v. Steward, 132 F.3d 225, 231 (5th

Cir. 1998); Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

With respect to the August 2000 incident, and again assuming that

Martinez stated a cognizable liberty interest, we conclude that

Martinez did not exhaust his administrative remedies on his claim

that this placement in administrative segregation was done in

retaliation.    See 42 U.S.C. § 1997e(a).

      In opposition to the dismissal of his remaining claims for

failure to exhaust, Martinez argues that he was not required to

exhaust administrative remedies each time prison officials acted in
                              No. 01-60773
                                   -3-

retaliation.    He also argues that his claims concerning the denial

of medical care and retaliation are not prison conditions and need

not   be   exhausted.     Exhaustion      of    administrative       remedies   is

mandatory    and   is   intended   to    give    corrections        officials   an

opportunity to address complaints internally before initiation of

a federal suit.    See Porter v. Nussle, 534 U.S. 516, 524-25 (2002);

Wright v.    Hollingsworth,    260      F.3d    357,   358   (5th    Cir.   2001).

Exhaustion applies to all inmate suits about prison life, whether

they involve general circumstances or particular episodes. Porter,

534 U.S. at 532; see also Richardson v. Spurlock, 260 F.3d 495, 499

(5th Cir. 2001). Martinez has not shown that he properly presented

his remaining claims to the regional and national levels as part of

the administrative appeals process.              Accordingly, the district

court is affirmed.

      AFFIRMED.